Citation Nr: 1009007	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-06 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating for service-
connected bilateral pes planus, hallux valgus with mild 
osteoarthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1977 to July 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for 
bilateral pes planus, hallux valgus with mild osteoarthritis, 
and assigned a noncompensable disability rating, effective 
from December 20, 1999.  During the course of this appeal, 
and specifically by an August 2007 rating action, the RO 
granted an increased evaluation of 10 percent for this 
service-connected condition, effective back to December 20, 
1999.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the May 2008 Travel Board hearing, the Veteran reported 
ongoing private treatment by a Dr. Shama for his service-
connected bilateral foot disability.  The most recent 
treatment records contained in the claims file from this 
physician are dated in June 2007.  On remand, the RO should 
attempt to obtain updated treatment records from Dr. Shama.  
Also, the Veteran stated that he was treated by VA for his 
service-connected disabilities of the feet.  All VA records 
which are not currently of record should be obtained.

The Board notes that the Veteran's service-connected 
bilateral foot disorders include pes planus, hallux valgus 
and mild osteoarthritis of the feet.  In cases where separate 
and distinct manifestations have arisen from the same injury, 
separate disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  See Estaban v. 
Brown, 6 Vet. App. 259 (1994).  Based on the Veteran's 
testimony, the fact that he is service-connected for multiple 
disabilities of the feet, and the holding in Estaban, the 
Board finds that another examination is needed to determine 
the current severity of the Veteran's service-connected 
bilateral foot disabilities 

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the 
Veteran, including completion of an 
updated medical release form, the RO 
should attempt to obtain treatment 
records from Dr. Shama since June 2007.  
All attempts to obtain these records, 
and any negative response, should be 
fully documented in the claims file.  

2.	Contact the Veteran and have him 
identify all VA doctors and facilities 
that have treated him for his feet 
since 2007 to the present.  Thereafter, 
take the necessary steps to obtain all 
relevant VA records concerning his 
service-connected bilateral foot 
disabilities.  (Note: See Board hearing 
where he talks about receiving VA 
treatment.)

3.	Schedule the Veteran for a VA 
examination to determine the current 
severity of the Veteran's service-
connected pes planus, hallux valgus and 
osteoarthritis of the feet.
a.	With respect to pes planus, the 
examiner should address the 
following:
i.	Whether pes planus results in 
the weight bearing line being 
over or medial to the great 
toe; inward bowing of the 
tendo achillis, pain on 
manipulation and use of the 
feet.
ii.	Whether pes planus is severe 
with objective evidence of 
marked deformity (pronation, 
abduction, etc.), pain on 
manipulation and use 
accentuated, indication of 
swelling on use, 
characteristic callosities.
iii.	Whether pes planus is 
pronounced with marked 
pronation, extreme tenderness 
of plantar surfaces of the 
feet, marked inward 
displacement and severe spasm 
of the tendo achillis on 
manipulation, no improved by 
orthopedic shoes or 
appliances.
b.  With respect to hallux valgus, 
the examiner should state whether 
the condition is severe, meaning 
equivalent to amputation of the 
great toe.

c.  With respect to osteoarthritis 
of the feet, the examiner should 
list all impairment caused by the 
osteoarthritis and should comment 
on its severity.

d.  The examiner should state 
whether any service-connected pes 
planus, hallux valgus, or 
osteoarthritis of the feet caused 
additional impairment of the feet.  
If so, such condition should be 
identified and the severity of 
such condition should be reported.

4.  Upon completion of the above, the RO 
should again review the record.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case, and provided with an appropriate 
time for response.  The case should then be 
returned to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


